DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed February 3, 2022.
Claims 1, 12-15, and 23 have been amended and are hereby entered.
Claim 24 has been added.
Claim 22 has been canceled.
Claims 1, 2, 6-21, 23-24 are currently pending and have been examined. 
The examiner notes that Examiner Kelly Williams is no longer the examiner of record.  Examiner Jennifer Anda is now the examiner of record.
This action is made FINAL.

Response to Amendment
As noted by Applicant, claims 8-11 were allowed.  Claims 22 and 23 were objected to, but were indicated as allowable if rewritten in independent form including all the features of the base claims from which they depend.  Applicant has amended claim 1 to incorporate the limitations of claim 22.  Accordingly, Applicant’s arguments, see page 12, regarding independent claim 1, in combination with the instant amendment, have been fully considered and are persuasive.  The prior art rejection of claims 1-2, 6-
 
Specification
The disclosure is objected to because of the following informalities: 
In ¶60, line 2, “marital” should be replaced with “material”.
In ¶75, line 2, “competes” should be replaced with “completes”.
In ¶75, line 6, “1406(1)-(3)” should be replaced with “1408(1)-(3)”.  
In ¶81, line “form” should be replaced with “from”.  
In ¶101, line 3, “generate” should be replaced with “generated”.
In ¶117, line 4, “devise” should be replaced with “device”.
In ¶118, line 6, the examiner believes “permeant” should be replaced with “permanent”.
In ¶123, line 6, “devise” should be replaced with “device”.
In ¶145, line 1, “3210” should be replaced with “2310”.
In ¶146, line 2, “3210” should be replaced with “2310”.
In ¶147, line 1, “1400” should be replaced with “2400”. 
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  
As noted in paragraph 7 of the Final rejection on 7/20/2021, in Claim 7, line 4, “in response to identifying an under-cut area and the over-cut area” should be replaced with “in response to identifying the under-cut area and the over-cut area”.
Further, the first recitation of “the under-cut area” in line 2 should be replaced with “an under-cut area”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-7, 21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the object of interest" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the object of interest” is the first object of interest or the second object of interest. 
Claim 1 recites the limitation "the location" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the location” is the first location or the second location. 
Claim 21 recites the limitation "the object of interest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the object of interest” is the first object of interest or the second object of interest recited in claim 1. 
Claim 21 recites the limitation "the location" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the location” is the first location or the second location recited in claim 1. 
Claims 2, 6-7, 21, and 23-24 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  

Allowable Subject Matter
Claims 8-11 were previously allowed and remain allowed.  
Claims 12-20 are allowed.
Claims 1-2, 6-7, 21, 23-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of Posselius, Oetken, and Bertucci, as described in the Office action, teach a method and vehicle of identifying an object of interest, including determining the location of the object of interest based a pixel level analysis of the two-dimensional image data or at least in part on the two-dimensional image data and three-dimensional point cloud data (see at least Bertucci ¶106, obstacles in a planned path may be identified using a lidar sensor and a camera and  ¶113 For example, the map data structure may include a three-dimensional occupancy grid representing likelihoods that positions corresponding to voxels occupied by an object.);  determining the shape, (see at least Bertucci ¶108, “the two-dimensional color image based method may run in a parallel manner to the three-dimensional based one.  Once the object is identified with an estimated three-dimensional size using a neural network based real-time object detection algorhtim), and performing one or more spreading tasks at least in part of the location, and the shape and another characteristic of the object (see at least Posselius ¶¶ 40 45, 47, “first signal indicative of a position of the obstacle, the obstacle may be a mound of soil… the operation may include an earthmoving operation, such as leveling the mound of soil”) .  
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose “determining a first location of a first object of interest and a second location of the second object of interest” and “determining a distance between the first object of interest and the second object of interest based at least in part on the first location and the second location” and “generating one or more spreading tasks associated with the first object of interest based at least in part on the distance” in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within -TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662